Title: To Thomas Jefferson from William C. C. Claiborne, 6 February 1806
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            Dear Sir,
                            New-Orleans Feby 6th. 1806.
                        
                        Mr. James M. Bradford, the Editor of the Orleans Gazette proposing to visit Washington, and having expressed
                            a desire to pay his respects in Person to the President of the United States, I have taken the liberty to introduce him to
                            your Acquaintance; his pursuits have led him to a knowledge of the Territory, and you will find him possessed of much
                            local Information.
                        Mr. Bradford’s political principles are correct; but like most young Men, his Zeal cannot at all times be
                            controuled by his Reason, & his passions have sometimes betrayed him into inaccurate opinions;—But he loves his Country
                            & her Government, and I am persuaded, as his Judgment becomes matured by experience, he will prove to be a useful Member
                            of Society.
                        My Official Communications to the Departments of State and War, will acquaint you with the news in this City.—
                        With sentiments of great respect I have the honor to subscribe myself Your faithful friend
                        
                            William C. C. Claiborne
                     
                        
                    